                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

ANTUALISA JOHNSON,                                    )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )       CASE NO. 4:17CV2918 HEA
                                                      )
SUPERVALU, INC.,                                      )
                                                      )
       Defendant,                                     )


                     OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on Defendant’s Motion to Dismiss [Doc. No.

12]. Plaintiff opposes the Motion. For the reasons set forth below, the Motion is

granted.

                                   Facts and Background1

       Plaintiff’s pro se Complaint alleges Defendant, Plaintiff’s employer,

discriminated against her based on her sex, race, color, and in retaliation.

Defendant moves to dismiss Plaintiff’s Complaint.

       Plaintiff has been an employee of Defendant since September 2015.

Plaintiff filed a Charge of Discrimination with the Equal Employment Opportunity

Commission (“EEOC”) on September 6, 2017. This charge alleged race and sex

1
  The recitation of the facts is taken from Plaintiff’s Complaint and is set forth for the purposes
of this motion only. It in no way relieves the parties of the necessary proof of the facts in later
proceedings.
discrimination and retaliation. No other types of discrimination were checked on

the EEOC Charge form.

      Within the Particulars section of her Charge, Plaintiff claimed that a white

male employee struck her in the head with a frozen bottle of water, and she filed a

complaint against him. As a result, the white male employee was fired. Plaintiff

claimed that since the white male employee was terminated, she has been subjected

to harassment by white members of management. Plaintiff stated that she believed

the harassment was in retaliation for filing the complaint against the white male

employee. Plaintiff identified the dates of discrimination to be October 5, 2015 as

the earliest date and July 31, 2017 as the latest, with the “continuing action” box

checked as well. A right to sue letter was issued on September 25, 2017.

      Plaintiff filed this action on December 21, 2017. For the essential facts of

her claim, Plaintiff attached a “Timeline of Workplace Retaliation,” which alleges

the following “Incidents of Retaliation due to the male employee being fired:”

          2015: Plaintiff was at the self-check register when a female customer

             service checker “forced” Plaintiff to be a witness to a suspected

             shoplifter’s interrogation. The female customer service checker said

             “They need a girl to watch upstairs, I am not available. You [Plaintiff]

             have to go. Plaintiff was walked to the store director’s office; she was

             “unsure of what [was] going on.” There was a security office with a

                                          2
   shoplifter; the shoplifter had not come through Plaintiff’s checkout

   lane.

 1/26/2016: A male assistant store director grabbed Plaintiff from

   behind, around her shoulders, leaned on Plaintiff and whispered “Did

   she pay for that cake?” in her ear.

 10/22/0216: A written disciplinary action was filed with the Union

   Local 655 UFCW for tardiness and absenteeism between July 2016

   and September 2016. Plaintiff “never received an oral disciplinary

   action; a 90 day probationary period, which the Store Director has

   never followed up.” Plaintiff also seems to plead that in one incident

   of an early departure from work, a customer service employee asked if

   Plaintiff would like to leave early. Plaintiff says that “customer

   service asks all employees at times if they would like to leave early.”

   Plaintiff seems to also plead that some absences were due to her being

   sick. Plaintiff filed a grievance letter with the Union.

 11/5/2016: Plaintiff was given a “written oral discipline letter” from

   the store director because she greeted a customer then said “This is 15

   items or less.” Plaintiff filed a grievance with the Union.




                                3
 11/15/2016: The store director and assistant store director had a

   meeting with Plaintiff because a customer complained about Plaintiff

   saying “This is 15 items or less.”

 12/26/2016: Curtis, an “office checker/cashier” and friend of the white

   male employee who was terminated for hitting Plaintiff, called

   Plaintiff a “B***h” because Plaintiff told him she would not purchase

   items she left at the counter. Plaintiff filed complaints with both the

   Union and the store director.

 1/14/2017: The store director told Plaintiff “That will never happen

   again,” referring to Curtis calling Plaintiff a “b***h.” This statement

   was made in passing; as Plaintiff states it was “an impromptu

   unannounced statement made on the run.” Curtis is still “in minor

   authority.”

 1/30/2017: Plaintiff’s hours were reduced to 5 hours per week.

   Plaintiff filed a grievance with the Union.

 3/12/2017: Plaintiff was sitting on a bagging station while talking to

   another employee. Plaintiff was working the self-check lane at the

   time and “wasn’t waiting on a customer.” The female store director

   touched Plaintiff’s shoulder, “lean[ed] into” Plaintiff and said “Please



                                4
                  don’t talk to associates when you have a customer.” Plaintiff asked

                  for forgiveness and the store director said “That’s okay.”

               Unknown date: In a meeting, the store director gave Plaintiff a written

                  disciplinary action for the March 12 incident. She also gave Plaintiff

                  a hand written letter regarding her rebuttal to a complaint2 Plaintiff

                  filed. Plaintiff filed another complaint with the Union.

               3/26/2017: Plaintiff hand delivered her written availability to work for

                  the week of April 1- 9. For the weeks of April 2 – 9 and April 9 – 15,

                  Plaintiff was scheduled for 5 hours, and offered additional hours by

                  the front office checker.

               4/4/2017: Plaintiff called the St. Ann store at 12:15 p.m. requesting

                  hours to work if a shift became available. Plaintiff was told no hours

                  were available and Plaintiff asked to be kept in mind if any hours

                  came available. At 2:15 p.m. Plaintiff went to the St. Ann store and

                  saw an employee working who was not on the original schedule, and

                  over whom Plaintiff has seniority.

               4/7/2017: Plaintiff filed a grievance with the Union regarding the

                  “violation of seniority.”




2
    It is unclear to which complaint Plaintiff refers.
                                                     5
             4/13/2017: Plaintiff filed a grievance with the Union for “restitution

              of lost wages.”

      In her complaint, Plaintiff also alleges that the “response from Union Local

655 UFCW has been demeaning, unresolved actions, and disregard of my

complaints and grievances.” The Union is not a party to this lawsuit. These

allegations are immaterial.

      Plaintiff alleges claims under Title VII of the Civil Rights Act of 1964,

employment discrimination on the basis of race, color, and sex. Additionally,

Plaintiff claims retaliation.

                                 Standard of Review

      To survive a Rule 12(b)(6) motion to dismiss, a complaint must contain

“enough facts to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678, (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). A complaint is plausible if its “factual content allows the court

to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Braden v. Wal–Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009)

(quoting Iqbal, 556 U.S. at 678). A court must “‘draw on its judicial experience

and common sense,’” and consider the plausibility of the plaintiff's claim as a

whole, not the plausibility of each individual allegation. Zoltek Corp. v. Structural

Polymer Group, 592 F.3d 893, 896 n. 4 (8th Cir. 2010) (quoting Iqbal, 556 U.S. at

                                           6
679).

        A pro se litigant is obligated to comply with relevant procedural and

substantive law. Faretta v. California, 422 U.S. 806, 834. While it is true that pro

se pleadings are to be construed liberally, a pro se plaintiff “still must allege

sufficient facts to support the claim advanced.” Stone v. Harry, 364 F.3d 912, 914

(8th Cir. 2004).

                                      Discussion

        Title VII prohibits employers from discriminating “against any individual

with respect to [her] compensation, terms, conditions, or privileges of employment,

because of such individual's race, color, religion, sex, or national origin.” 42

U.S.C. § 2000e-2(a)(1).

        Color Discrimination

        As a preliminary matter, Defendant argues that Plaintiff failed to exhaust

administrative remedies with respect to her claim of color discrimination. Plaintiff

did not check the color discrimination box on her Charge form, and specifically

stated “I believe I have been discriminated against due to my race, Black and my

sex, female…” (Emphasis added). Regardless of the exhaustion issue, Plaintiff’s

color discrimination claim would fail. “Color discrimination arises when the

particular hue of the plaintiff's skin is the cause of the discrimination, such as in the

case where a dark-colored African–American individual is discriminated against in


                                            7
favor of a light-colored African–American individual.” Laws v. Norfolk S. Corp.,

No. 4:15-CV-924-CEJ, 2015 WL 5886069, at *3 (E.D. Mo. Oct. 8, 2015) (citing

Bryant v. Bell Atl. Maryland, Inc., 288 F.3d 124, 135 (4th Cir.2002); Williams v.

Wendler, 530 F.3d 584, 587 (7th Cir.2008)). The hue of Plaintiff's skin is not

described in the Complaint nor is it referenced as a factor in any of the incidents of

alleged harassment. Plaintiff’s claims regarding color discrimination will be

dismissed.

      Retaliation

      “To make a prima facie case of retaliation against an employer, a plaintiff

must show (1) [she] engaged in protected conduct, (2) a reasonable employee

would have found the challenged retaliatory action materially adverse, and (3) the

materially adverse action was causally linked to the protected conduct.” Carpenter

v. Con-Way Cent. Express, Inc., 481 F.3d 611, 618 (8th Cir. 2007) (citing

Burlington N. and Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006); Higgins v.

Gonzales, 481 F.3d 578, 589 (8th Cir. 2007).

      The first necessary showing in any Title VII retaliation case is that the

Plaintiff engaged in protected conduct. Under Title VII, an employee engages in

protected conduct when she (1) opposes any practice made an unlawful

employment practice by Title VII, or (2) makes a charge, testifies, assists, or

participates in any manner in an investigation, proceeding, or hearing under Title


                                          8
VII. 42 U.S.C. § 2000e–3(a). Plaintiff claims that the retaliatory

actions/harassment taken against her result from one “Incident,” namely, her

reporting the white male employee who hit her in the head. Thus, that report is the

purported “protected conduct.”

       Title VII does not protect all verbal or physical harassment in the workplace.

Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 80-81 (1998). Plaintiff

does not allege that the employee who hit her in the head with a frozen water bottle

was doing so because of her sex or race.3 Because Plaintiff pleads no facts that

indicate the white male employee’s assault was based on her sex or race, the

assault, and Plaintiff’s reporting thereof, do not implicate Title VII. Plaintiff

therefore fails to show that she engaged in protected conduct to support a Title VII

retaliation claim. Her retaliation claim will be dismissed.

                                          Conclusion

       Based upon the foregoing analysis, Plaintiff’s Complaint fails to state a

viable claim for Title VII retaliation based on sex and race. Defendant’s Motion to

Dismiss is granted. Plaintiff will be given leave to file an Amended Complaint in

accordance with this opinion.




3
 In her opposition to Defendant’s Motion to Dismiss, Plaintiff alleges that “Women, black
women are able to be verbally and physically assaulted without discipline to the perpetrator.”
Plaintiff’s own Complaint refutes this statement, as Plaintiff pleaded that the white male who hit
her in the head was, indeed, fired for that assault.
                                                9
      Accordingly,

      IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss, [Doc.

No. 12], is GRANTED.

      IT IS FURTHER ORDERED that Plaintiff is given 14 days from the date

of this order to file an Amended Complaint.

      Dated this 29th day of October, 2018.




                                           HENRY EDWARD AUTREY
                                         UNITED STATES DISTRICT JUDGE




                                        10
